DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. 
Pertaining to the rejection of claim 1 and 42 in view of Grespan, the Applicant is arguing an interpretation not used by the office.  The office stated in the rejection that the first layer is element 222 (Metal) and the second layer is element 221 (ITO).  Please note that claims 1 and 42 do not require any specific orientation with respect to any other feature or surface that prevents this interpretation from being made.  
	A similar argument was made with respect to the rejection under Motoyoshi, and the rejection under Motoyoshi has been applied in a different manner to meet the newly amended claim limitation found in claim 1, namely swapping the first/second layers.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 17 and 19 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Motoyoshi US 2014/0252604.

Pertaining to claim 1, Motoyoshi teaches an electrical conductor structure, comprising: 
a substrate 51; 
an electrical conductor disposed on or in the substrate, wherein the electrical conductor comprises a first layer 55 (Gold) and a second layer 56 (copper, aluminum, etc) disposed on a side of the first layer opposite the substrate, the first layer comprising a first electrical conductor that forms a non-conductive layer on a surface of the first electrical conductor when exposed to air [0052] (copper, aluminum etc) and the second layer comprising a second electrical conductor [0055] (gold) that does not form a non-conductive layer on a surface of the second electrical conductor when exposed to air; and 
a component 35 electrically connected to the second layer, wherein the component comprises a connection post electrically connected to the electrical conductor. See Figure 1
	wherein the first electrical conductor 55 (Gold) is more electrically conductive than the second electrical conductor 56 (Aluminum).

Pertaining to claim 8, Motoyoshi teaches the electrical conductor structure of claim 1, wherein the first layer comprises a metal see rejection of claim 1.

Pertaining to claim 17, Motoyoshi teaches the electrical conductor structure of claim 1 wherein the connection post is physically in contact with both the second layer and the first layer of the electrical conductor. See Figure 8, when pressed together the connection post is physically in contact with both layers.  

    PNG
    media_image1.png
    549
    766
    media_image1.png
    Greyscale


Pertaining to claim 19, Motoyoshi teaches the electrical conductor structure of claim 1, wherein the second layer is disposed directly on the first layer. See Figure 1 (disposed on doesn’t imply above or below only in contact)


Claim(s) 1, 8, 9, 15, and 42-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grespan US 2009/0133916.

Pertaining to claims 1 and 42, Grespan teaches an electrical conductor structure, comprising: 
a substrate 20; 
an electrical conductor 22 disposed on or in the substrate, wherein the electrical conductor comprises a first layer (first electrical conductor) 222 and a second layer (second electrical conductor) 221 disposed on a side of the first layer opposite the substrate, the first layer 222 comprising a metal [0070] and the second layer 221 comprising electrically conductive oxide [0070]; and 
a component 10 electrically connected to the second layer 221, wherein the component comprises a connection post 12 physically connected to the electrical conductor 22. See Figure 1A
wherein the first electrical conductor 222 (Metal) is more electrically conductive than the second electrical conductor 221 (ITO)

Pertaining to claim 8, Grespan teaches the electrical conductor structure of claim 1, wherein the first layer comprises a metal. [0070]

Pertaining to claim 9, Grespan teaches the electrical conductor structure of claim 8, wherein the second layer comprises an electrically conductive oxide. [0070]

Pertaining to claim 15, Grespan teaches the same materials of the applicant, thus teaches the same physical properties being met, namely 5x electrical conductivity.  [0070]

Pertaining to claim 43, Grespan teaches the electrical conductor structure of claim 42, wherein the metal is selected from the group consisting of aluminum, silver, and copper, the metal having a purity of at least 90 atom% (e.g., at least 95 atom% or at least 99 atom%). [0070]

Pertaining to claim 44, Grespan teaches the electrical conductor structure of claim 43, wherein the electrically conductive oxide is an electrically conductive metal oxide selected from the group consisting of indium tin oxide (ITO), aluminum zinc oxide (AZO), and chromium oxide. [0070]

Allowable Subject Matter
Claims 2, 5, 6, 13, 14, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 51 and 52 are allowed. (See prior office action)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        6/29/22